Citation Nr: 1126529	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  11-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to December 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran expressed a desire for a videoconference hearing before a Board member in his May 2011 VA Form 9.  In light of such circumstances, the Board concludes that there is an outstanding request for a videoconference hearing before the Board.  As such hearing has not yet been conducted, this matter should be remanded to schedule the Veteran for a videoconference hearing.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing per his May 2011 request.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


